Citation Nr: 0700353	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Buffalo, 
New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for bilateral 
hearing loss and for bilateral tinnitus. 

In September 2005, the Board remanded the veteran's appeal 
for additional evidentiary development.

In May 2006, an Appeals Management Center (AMC) decision 
granted the veteran entitlement to service connection for 
bilateral hearing loss, with a non-compensable evaluation.

The veteran's original claim for compensation and/or pension 
(at VA Form 21-526, Part D, Page 1), filed in November 2001, 
raised the issue of entitlement to service connection for 
headaches.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate consideration.


FINDING OF FACT

There is no medical evidence showing that bilateral tinnitus 
was demonstrated in service, or that it is otherwise related 
to service.


CONCLUSION OF LAW

The veteran does not have bilateral tinnitus which is the 
result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim.  Hence, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

The Claim

The veteran claims entitlement to service connection for 
tinnitus.  The RO denied service connection for this claim 
because it found that the veteran's reported tinnitus was 
unrelated to military noise exposure.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted where 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service connection is in effect for bilateral hearing loss.  

The service medical records do not document any complaints or 
findings pertaining to tinnitus.  

Postservice, there is no competent evidence that the veteran 
currently suffers from tinnitus until an August 2001 VA 
treatment record showing a complaint of tinnitus.  The 
earliest actual diagnosis of record is an impression of 
tinnitus in the treatment documentation of a January 2002 VA 
follow-up visit.  

The Board acknowledges that in January 2003, the veteran 
reported that his tinnitus began during military service.  On 
remand, in September 2005, the Board instructed the AMC to 
invite the veteran to describe in greater detail his history 
of noise exposure during and after service, to help develop 
the claim that tinnitus began in service, and has continued 
since.  From the evidence of record the veteran failed to 
respond to the AMC's request for this additional information.

Pursuant to the Board's September 2005 remand, the veteran 
was afforded a VA audiological examination in May 2006.  The 
claims file was reviewed.  The examiner noted that the 
veteran's occupational noise exposure after service included 
fifteen years as a machinist and more years around heavy 
equipment.  She also noted the veteran's own remark that he 
himself was uncertain as to the etiology of his tinnitus.  

The May 2006 VA examiner, who did address the etiology of the 
veteran's tinnitus, opined that it was unlikely that the 
disorder was either related to military noise exposure or 
secondary to his hearing loss.  Indeed, she essentially 
concluded that given the veteran's separation from service in 
September 1969 the first reported complaint of tinnitus 
dating back to 2001 is a date which is too remote to support 
a finding of a continuity of symptomatology.  38 C.F.R. § 
3.303(b).  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)  The May 2006 VA 
examiner instead concluded that the veteran's current 
tinnitus was most likely related to aging and environmental 
factors.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for bilateral 
tinnitus.  As such, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the record includes an 
audiological opinion concluding that it would be unlikely 
that such a late onset of tinnitus could be attributed to the 
veteran's hearing loss.  This opinion is not contradicted by 
any competent evidence of record.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Given this evidentiary picture, 
the evidence overwhelmingly preponderates against finding 
that tinnitus is proximately due to or the result of a now 
service-connected disability.

In reaching the above conclusions, the Board has not 
overlooked written statements to VA from the veteran or his 
representative.   While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
statements by the veteran and his representative addressing 
the claimed disability are not probative evidence as to the 
issue on appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


